Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00725-CV

                       Maria Cipriana GALINDO and Carolina Galindo,
                                        Appellants

                                               v.

                          BORDER FEDERAL CREDIT UNION,
                                    Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 27182
                        Honorable Carl Pendergrass, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Border Federal Credit Union, recover its costs of
this appeal from appellants, Maria Cipriana Galindo and Carolina Galindo.

       SIGNED May 15, 2013.


                                                _____________________________
                                                Catherine Stone, Chief Justice